Exhibit 10.1

 

EXECUTION VERSION

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT, dated as of February 26, 2015 (this “Agreement”), is
entered into by and among Cyberonics, Inc., a Delaware corporation
(“Cyberonics”), Mittel S.p.A., a joint stock company organized under the laws of
Italy whose shares are listed on the MSE (“Mittel”), Equinox Two S.c.a. a joint
partnership organized under the laws of Luxembourg (“Equinox” and, collectively
with Mittel, the “Ultimate Shareholders”), Tower 6 S. à r.l., a limited
liability company organized under the laws of Luxembourg (“Tower 6”), Ghea
S.r.l., a limited liability company organized under the laws of Italy (“Ghea”),
Bios S.p.A., a joint stock company organized under the laws of Italy (“Bios”)
and Tower 6Bis S.à r.l., a limited liability company organized under the laws of
Luxembourg (“Tower 6bis” and collectively with Bios, the “Direct Shareholders”).
The Direct Shareholders collectively with Tower 6, Ghea and the Ultimate
Shareholders are referred to herein as the “Shareholders”.

 

WHEREAS, contemporaneously with the execution of this Agreement, Cyberonics,
Sorin S.p.A., a joint stock company organized under the laws of Italy (“Sorin”),
Sand Holdco Limited, a private limited company incorporated under the laws of
England and Wales and a wholly owned subsidiary of Sorin (“Holdco”), and Cypher
Merger Sub, Inc., a Delaware corporation and wholly owned (whether directly or
indirectly through a wholly owned subsidiary or subsidiaries) subsidiary of
Holdco, are entering into a Letter of Intent (an execution copy of which is
attached hereto as Exhibit I) (the “Letter of Intent”), which includes as an
exhibit a Transaction Agreement (the “Transaction Agreement”), providing for,
among other things, the Mergers;

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth in the Transaction Agreement;

 

WHEREAS, the Ultimate Shareholders collectively own - directly as regards Mittel
and indirectly, through Tower 6, as regards Equinox - of all of the shares of
capital stock or other equity interests in, or voting securities of, the Direct
Shareholders (such capital stock, equity interests and voting securities,
collectively, the “Covered Intermediate Shares”);

 

WHEREAS, Shareholders collectively own, beneficially or of record, as the case
may be, and are entitled to vote (or cause to be voted) 121,787,520 ordinary
shares, par value €1 per share, of Sorin (such shares, the “Subject Shares,” and
together with any other Sorin Equity Interests, as defined herein below,
currently owned by Shareholders as set forth on Schedule A or of which
beneficial ownership is acquired by Shareholders after the date hereof and
during the term of this Agreement, being collectively referred to herein as the
“Covered Sorin Shares”);

 

WHEREAS, as a condition to its willingness to enter into the Letter of Intent,
Cyberonics has requested that the Shareholders enter into this Agreement, and
Shareholders acknowledge that Cyberonics has relied upon Shareholders’ execution
of this Agreement in its decision to enter into the Transaction Agreement;

 

WHEREAS, Shareholders are parties to a shareholders’ agreement relating to Sorin
entered into on May 18th 2011 and subsequently amended on November 12th 2012,
setting forth, among other things, certain undertakings in respect of the
transfer of the Covered Sorin Shares

 

--------------------------------------------------------------------------------


 

and certain mutual undertakings of Shareholders in respect of the exercise of
voting rights in the shareholders’ meeting of Sorin by Direct Shareholders (the
“Sorin Shareholder Agreement”);

 

WHEREAS, (A) Bios holds 90,302,672 Covered Sorin Shares of which 55,505,985 are
pledged (the “Bios MPS Pledge”) in favor of Banca Monte Paschi di Siena S.p.A.
(“MPS”) and 15.579.249 are pledged in favor of Ghea (the “Bios Ghea Pledge”) and
(B) Tower 6Bis - whose entire share capital has been pledged in favour of MPS -
holds 31,484,848 Covered Sorin Shares of which 17,790,583 (it being understood
that, notwithstanding the lock-up provisions under Section 1.03(d) below, such
number may from time to time be increased or decreased in function of the market
price of Sorin Shares) are currently pledged in favor of MPS (the “Tower 6Bis
MPS Pledge” and, collectively with the Bios MPS Pledge and the Bios Ghea Pledge,
the “Pledges” and all of the Contracts entered into in connection with the
financing arrangements to which such Pledges relate, as the same may be amended
or supplemented from time to time, collectively, the “Financing Documents”). 
Such pledged Covered Sorin Shares are hereafter referred to as the “Pledged
Covered Sorin Shares”. According to the Pledges, the voting rights pertaining to
the Pledged Covered Sorin Shares are exercisable by the Direct Shareholders;

 

WHEREAS, the provisions of the Transaction Agreement and the structure of the
transactions contemplated thereby is the result of independent negotiations
between Cyberonics and Sorin, with the assistance of their advisors, and the
Shareholders did not perform any autonomous assessment and due diligence with
respect to the matters covered therein; and

 

WHEREAS, the Shareholders desire to enter into this Agreement in furtherance of
the Sorin Merger and the other transactions contemplated by the Transaction
Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.01.        Representations and Warranties of Shareholder.  
Shareholders, severally and each for its own competence, hereby represent and
warrant to Cyberonics as follows:

 

(a)                Organization.   Each of the Shareholders is duly organized
and is validly existing and in good standing (to the extent such concept is
applicable) under the laws of its jurisdiction of formation.

 

(b)                Authority; Execution and Delivery.  Each of the Shareholders
has all requisite power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated hereby to be undertaken by Shareholders
and to comply with the provisions of this Agreement.  The execution and delivery
by Shareholders of this Agreement, consummation of the transactions contemplated
hereby to be undertaken by Shareholders and compliance with the provisions of
this Agreement have been duly authorized by all necessary action on the part of
Shareholders, and no other action or proceeding on the part of Shareholders is
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby to be undertaken by Shareholders.  Shareholders have duly
executed and delivered this Agreement which, assuming the due authorization,
execution and delivery by Cyberonics, constitutes the legal, valid and binding
obligation of Shareholders, enforceable against Shareholders in accordance with
its terms.

 

2

--------------------------------------------------------------------------------


 

(c)                 Enforceability.  The execution and delivery by Shareholders
of this Agreement do not, and the consummation of the transactions to be
undertaken by Shareholders contemplated hereby (alone or in combination with any
other event) and compliance with the terms hereof will not, conflict with, or
result in any violation or breach of, or a default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation, any obligation to make an offer
to purchase or redeem any indebtedness or shares, voting securities or other
equity interests or any loss of a benefit under, or result in the creation of
any Lien in or upon any of the properties or assets of Shareholders (including
any Covered Sorin Shares but excluding Pledged Covered Sorin Shares) under, any
provision of (i) its organizational documents, (ii) any Contract to which any of
the Shareholders is a party or to which any of the properties or assets of any
of the Shareholders is subject or (iii) subject to the governmental filings and
other matters referred to in the immediately following sentence, any
(A) statute, law, ordinance, rule or regulation applicable to Shareholders or
the properties or other assets of Shareholders (including any Covered Sorin
Shares but excluding Pledged Covered Sorin Shares) or (B) order, writ,
injunction, decree, judgment or stipulation, in each case applicable to
Shareholders or the properties or other assets of Shareholders (including any
Covered Sorin Shares but excluding Pledged Covered Sorin Shares).  No consent,
approval, order or authorization of, action by or in respect of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Shareholders in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby to be
undertaken by Shareholders (alone or in combination with any other event) or the
compliance by Shareholders with the provisions of this Agreement, save for the
mandatory publication and filings required by Article 122 of Italian legislative
decree no. 58 of 24 February 1998 (the Italian Consolidated Law on Finance,
referred to herein as “TUF”) and its implementing regulations or by other
provisions of Law as well as by other regulations applicable with respect to
shareholders’ agreements regarding issuers of shares listed on the MSE.

 

(d)                The Covered Sorin Shares.  Other than the Covered Sorin
Shares set forth on Schedule A, no Shareholder owns, of record or beneficially,
(i) any shares of capital stock or other equity interests in, or voting
securities of, Sorin or any Sorin Subsidiary, (ii) options, warrants or other
securities convertible into, or exchangeable or exercisable for, any such shares
of capital stock, equity interests or voting securities, (iii) any rights of any
kind to acquire any such shares of capital stock, equity interests, voting
securities or such options, warrants or other convertible or exchangeable
securities or (iv) any right with an exercise or conversion privilege at a price
related to an equity security in Sorin, or similar securities with a value
derived from the value of an equity security in Sorin, including any “phantom”
stock, “phantom” stock rights, stock appreciation rights or stock based
performance units ((i) through (iv), collectively, “Sorin Equity Interests”). 
Shareholders are the lawful record and/or beneficial owner of, and have good and
marketable title to, the Covered Sorin Shares, free and clear of any Liens
except for the Pledged Covered Sorin Shares.  Subject to the Sorin Shareholder
Agreement, Direct Shareholders have the sole right to vote, and Ultimate
Shareholders have the sole right to cause to be voted, the Covered Sorin Shares
and none of the Covered Sorin Shares (with the exception of the Pledged Sorin
Shares) is subject to any voting trust or other agreement, arrangement or
restriction or limitation of any kind.

 

3

--------------------------------------------------------------------------------


 

(e)                 Covered Intermediate Shares.   Except for the pledge
existing over the entire share capital of Tower 6Bis in favor of MPS, the
Ultimate Shareholders collectively own of all of the Covered Intermediate
Shares, and no other person or entity owns, of record or beneficially, (i) any
shares of capital stock or other equity interests in, or voting securities of,
the Direct Shareholders, (ii) options, warrants or other securities convertible
into, or exchangeable or exercisable for, any such shares of capital stock,
equity interests or voting securities, (iii) any rights of any kind to acquire
any such shares of capital stock, equity interests, voting securities or such
options, warrants or other convertible or exchangeable securities or (iv) any
right with an exercise or conversion privilege at a price related to an equity
security in a Direct Shareholder, or similar securities with a value derived
from the value of an equity security in a Direct Shareholder, including any
“phantom” stock, “phantom” stock rights, stock appreciation rights or stock
based performance units.

 

(f)                  Financing Documents.  No Shareholder is in default under
any of the Financing Documents.  There are no restrictions on voting rights
pertaining to the Pledged Covered Sorin Shares and such voting rights are
exercisable solely by the Direct Shareholders, except upon the occurrence of an
event of default as provided under the relevant Financing Documents.

 

(g)                 Documentation.    Shareholders have provided Cyberonics with
a true and complete copy of the Sorin Shareholder Agreement and the Financing
Documents.  A list of the Financing Documents is set forth on Schedule B hereto.

 

SECTION 1.02.        Representations and Warranties of Cyberonics.  Cyberonics
hereby represents and warrants to each of the Shareholders as follows:

 

(a)                Authority; Execution and Delivery.  Cyberonics has all
requisite power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to comply with the
provisions of this Agreement.  The execution and delivery by Cyberonics of this
Agreement and consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of Cyberonics and no other
action or proceeding on the part of Cyberonics is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  Cyberonics has
duly executed and delivered this Agreement and, assuming the due authorization,
execution and delivery by each of the Shareholders, constitutes the legal, valid
and binding obligation of Cyberonics, enforceable against Cyberonics in
accordance with its terms.

 

(b)                Enforceability.  Except as set forth on Schedule 1.02(b),
(i) the execution and delivery by Cyberonics of this Agreement do not, and the
consummation of the transactions contemplated hereby (alone or in combination
with any other event) and compliance with the terms hereof will not, conflict
with, or result in any violation or breach of, or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation, any obligation to make an offer
to purchase or redeem any indebtedness or shares, voting securities or other
equity interests or any loss of a benefit under, or result in the creation of
any Lien upon any of the properties or other assets of Cyberonics under, any
provision of (A) its organizational documents, (B) any Contract to which
Cyberonics is a party or any of the properties or assets of Cyberonics is

 

4

--------------------------------------------------------------------------------


 

subject or (C) subject to the governmental filings and other matters referred to
in the immediately following sentence, any statute, law, ordinance, rule or
regulation or order, writ, injunction, decree, judgment or stipulation
applicable to Cyberonics or the properties or other assets of Cyberonics, except
with respect to clauses (B) and (C), for any such conflicts, violations,
consents, breaches, defaults, rights, obligations, losses or Liens that would
not reasonably be expected to have, individually or in the aggregate, a
Cyberonics Material Adverse Effect and (ii) other than filings under the
Exchange Act and the mandatory publication and filings required under
Article 122 of TUF, no consent, approval, order or authorization of, action by
or in respect of, or registration, declaration or filing with, any Governmental
Entity is required by or with respect to Cyberonics in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby and under the Transaction Agreement, except where the
failure to obtain such consents, approvals, orders or authorizations of, or to
make such registrations, declarations or filings with, any Governmental Entity
would not reasonably be expected to have, individually or in the aggregate, a
Cyberonics Material Adverse Effect.

 

(c)                 No ownership of Sorin Shares.    During the twelve months
preceding the execution of this Agreement, Cyberonics has not, whether directly
or indirectly, acquired any Sorin Equity Interest. As of the date hereof and
through the Sorin Merger Effective Date, Cyberonics does not, and will not, own,
of record or beneficially, any Sorin Equity Interest.

 

SECTION 1.03.        Covenants of Shareholders.  Prior to the Sorin Merger
Effective Time, each of the Shareholders covenants and agrees as follows:

 

(a)                At any meeting of the shareholders of Sorin called to seek
the Sorin Shareholder Approval or in any other circumstances upon which a vote,
consent or other approval with respect to the Transaction Agreement, the Mergers
or any other transaction contemplated by the Transaction Agreement is sought,
Direct Shareholders shall vote (and Ultimate Shareholders shall cause to be
voted) all of the Covered Sorin Shares (to the extent such shares can be voted)
in favor of granting the Sorin Shareholder Approval and any other actions
presented to shareholders of Sorin that are necessary in furtherance of the
Sorin Merger, the Sorin Shareholder Approval or any other transactions
contemplated by the Transaction Agreement.

 

(b)                At any meeting of shareholders of Sorin or at any adjournment
thereof or in any other circumstances upon which their vote, consent or other
approval is sought, Direct Shareholders shall vote (and Ultimate Shareholders
shall cause to be voted) the Covered Sorin Shares (to the extent such shares can
be voted) against (and shall not otherwise Transfer (as defined below) any
Covered Sorin Shares with respect to) (i) any Sorin Competing Proposal or any
action which is a component of any Sorin Competing Proposal and (ii) any
amendment of the Sorin Bylaws or other proposal or transaction involving Sorin
or any Subsidiary, which amendment or other proposal or transaction would in any
manner impede, frustrate, prevent or nullify any provision of the Transaction
Agreement or any of the other transactions contemplated by the Transaction
Agreement or change in any manner the voting rights of the Sorin Shares. 
Shareholders shall not commit or agree to take any action inconsistent with the
foregoing.

 

5

--------------------------------------------------------------------------------


 

(c)                 Each of the Shareholders hereby agrees that, in the event
(i) of any share dividend, share split, recapitalization, reclassification,
combination or exchange of shares or other equity interests or voting securities
of Sorin of, or affecting, the Covered Sorin Shares, (ii) any Shareholder
purchases or otherwise acquires beneficial ownership of or an interest in any
Sorin Equity Interests after the execution of this Agreement (including by
conversion, exercise or exchange) or (iii) any Shareholder voluntarily acquires
the right to vote or share in the voting of any Sorin Equity Interests other
than the Covered Sorin Shares (collectively, the “New Sorin Shares”), such New
Sorin Shares acquired or purchased by such Shareholder shall be subject to the
terms of this Agreement, including the covenants set forth in this Section 1.03,
and shall constitute Covered Sorin Shares to the same extent as if those New
Sorin Shares were owned by any Shareholder on the date of this Agreement.

 

(d)                Prior to the Sorin Merger Effective Time, each of the
Shareholders shall not, directly or indirectly, (i) sell, transfer, pledge,
assign or otherwise dispose of (including by gift), hedge or utilize a
derivative to transfer the economic interest in (collectively, “Transfer”), or
enter into any Contract, option or other arrangement or understanding (including
any profit sharing arrangement) with respect to the Transfer of, any Covered
Sorin Shares or Covered Intermediate Shares to any person other than pursuant to
the Mergers (it being understood that (A) any Transfer of the Covered Sorin
Shares or Covered Intermediate Shares by and among the Shareholders shall not
constitute a breach of this provision and (B) Bios shall be at any time entitled
to increase the number of its Covered Sorin Shares subject to the Bios MPS
Pledge to the extent necessary to postpone the maturity date of the facility to
which such pledge relates, as provided under the relevant Financing Documents),
(ii) enter into any voting arrangement, whether by proxy, voting agreement or
otherwise, with respect to any Covered Sorin Shares or Covered Intermediate
Shares, (iii) take any other action that would make any representation or
warranty of Shareholders herein untrue or incorrect or would in any way
restrict, limit or interfere with the performance of Shareholders’ obligations
hereunder or the transactions contemplated hereby or (iv) commit or agree to
take any of the foregoing actions, if, in the case of (i) - (iv) such action
would have the effect of reducing the number of Sorin Shares, Covered
Intermediate Shares or Covered Sorin Shares subject to the obligations set forth
in Section 1.03, or otherwise preventing Shareholders from complying with their
obligations pursuant to this Section 1.03 (determined as if Shareholders had not
taken such action).  Shareholders shall remain responsible for their obligations
set forth in this Section 1.03 despite any such action.

 

(e)                 Each Shareholder shall, and shall cause its Representatives
to (i) immediately upon the execution of this Agreement, cease any discussions
or negotiations with any persons that are ongoing with respect to any Sorin
Competing Proposal, or any inquiry, proposal or offer that would reasonably be
expected to lead to a Sorin Competing Proposal, and (ii) from the execution of
this Agreement until the Effective Times, not (A) initiate, solicit or knowingly
facilitate or encourage the submission of any inquiry, proposal or offer
regarding a Sorin Competing Proposal, (B) furnish any information regarding
Sorin or any Sorin Subsidiary to any person in connection with, for the purpose
of encouraging or facilitating or in response to, a Sorin Competing Proposal,
(C) participate in any discussions or negotiations with respect to any Sorin
Competing Proposal or any inquiry, proposal or offer that would reasonably be
expected to lead to a Sorin Competing Proposal or (D) execute or enter into, or
agree to enter into, any letter of intent, memorandum of understanding, voting
or

 

6

--------------------------------------------------------------------------------


 

support agreement, agreement in principle or any other similar agreement
relating to any Sorin Competing Proposal.  Each Shareholder will promptly (and
in any event, within 24 hours) notify Cyberonics in the event (x) any Sorin
Competing Proposal is received by, (y) any information is requested in
connection with any Sorin Competing Proposal from, or (z) any discussions or
negotiations with respect to a Sorin Competing Proposal are sought to be
initiated with, such Shareholder, and shall indicate, in connection with such
notice, the identity of the person making such Sorin Competing Proposal,
requesting such information or seeking to initiate such discussions or
negotiations, together with a summary of the material terms and conditions of
such Sorin Competing Proposal (including, if applicable, copies of any written
Sorin Competing Proposal) or the nature of the request for information, as
applicable.  None of the Shareholders shall enter into any agreement with any
person that prohibits any Shareholders from providing to Cyberonics any of the
information required to be provided to Cyberonics under this
Section 1.03(e) within the time periods contemplated hereby.  Notwithstanding
anything to the contrary in this Section 1.03, consistent with the provisions of
Section 1.07(l) below, nothing herein shall limit or prohibit any Shareholder or
any of its Representatives, in his capacity as an officer or director of Sorin,
from taking any action or failing to take any action in such capacity to the
extent permitted under the Transaction Agreement.

 

(f)                  From the date hereof through the Sorin Merger Effective
Time, for so long as this Agreement is in effect, each of the Shareholders shall
not issue or cause the publication of any press release or other public
announcement concerning this Agreement, the Transaction Agreement, or the
Mergers or other transactions contemplated hereby or thereby without the prior
consultation and consent of Cyberonics (which consent shall not be unreasonably
withheld, conditioned or delayed), except as may be required by applicable Law
(including to make this Agreement enforceable) or by obligations pursuant to any
listing agreement with the MSE or by any Governmental Entity with jurisdiction
over any Shareholder.  Shareholders hereby agree to permit Cyberonics and Sorin
to publish and disclose in the Registration Statement, the Proxy Statement
(including all documents and schedules filed with the SEC), the Information
Document and in any press release or other disclosure document which Cyberonics
or Sorin reasonably determines to be necessary or desirable to comply with all
applicable Laws or the rules and regulations of the NASDAQ, the CONSOB or the
MSE in connection with the Mergers and any transactions related thereto,
Shareholder’s identity and ownership of the Covered Sorin Shares and the nature
of the Shareholder’s commitments, arrangements and understandings under this
Agreement and a copy of this Agreement.  For the avoidance of doubt, the
provisions of this Section 1.03(g) do not apply to (i) any announcement,
document or publication in connection with a Sorin Competing Proposal, Sorin
Superior Proposal or Sorin Change of Recommendation, (ii) any press release or
other publication to be issued or made by Mittel in respect of material
non-public information pursuant to Article 114 of the TUF and relevant
implementing regulations, including the press release that Mittel shall issue
upon execution of this Agreement, which shall be in a text substantially in line
with that attached hereto under Schedule 1.03(f) or (iii) any disclosure by
Shareholders of any information concerning this Agreement or the transactions
contemplated hereby in connection with any dispute between the parties regarding
this Agreement, the Transaction Agreement, or the transactions contemplated
hereby or thereby.

 

7

--------------------------------------------------------------------------------


 

(g)                 Shareholders shall not acquire, directly or indirectly, any
Sorin Rescission Shares if such acquisition would give rise to an obligation
under applicable Law to commence a tender offer for the Sorin Shares (provided
that purchases of Sorin Rescission Shares by Sorin shall not be deemed to be an
indirect acquisition of Sorin Rescission Shares by Shareholders for purposes of
this Section 1.03(g)).

 

(h)                From the date of this Agreement until the Sorin Shareholder
Meeting, the Shareholders will take reasonable efforts to perform all lawful
action to comply with the Financing Documents and to avoid, eliminate and
rescind any breach, default, acceleration or termination thereunder or thereof. 
In the event of that any Shareholder ceases to be entitled to vote the Pledged
Covered Sorin Shares in accordance herewith under the terms of the Pledges
and/or the Financing Documents, the Ultimate Shareholders shall promptly inform
MPS about the content of this Agreement and take such lawful efforts as may be
necessary to cause MPS to enter into agreements and instruments entitling the
Shareholders to vote the Pledged Covered Sorin Shares in accordance herewith.

 

SECTION 1.04.        Covenants of Cyberonics.  Prior to the Sorin Merger
Effective Time, Cyberonics covenants and agrees that it shall not acquire, offer
to acquire, or agree to acquire, directly or indirectly, by purchase or
otherwise, any Sorin Equity Interest, if such acquisition would give rise to a
joint obligation upon Cyberonics and any of the Shareholders to commence, as
parties acting in concert pursuant to Article 101-bis, Paragraphs 4 and 4-bis
and Article 109 (Acquisto di Concerto) of TUF and relevant implementing
regulations, a tender offer for the Sorin Shares according to Article 106,
Paragraph 1, of the TUF. The parties hereby acknowledge and agree that in any
event they would be jointly bound to launch a mandatory tender offer over Sorin
Shares pursuant to Articles 106, Paragraph 1 and 109 of the TUF due to
Cyberonics’s breach of its obligations under this Section 1.04, Cyberonics shall
act as sole offeror (“offerente”) in the context of such tender offer.

 

SECTION 1.05.        Additional Matters.  The parties hereby agree to comply
with all the disclosure requirements and filing obligations provided under
applicable Italian Law including without limitation Article 122 of the TUF.

 

SECTION 1.06.        Termination.  The obligations of Shareholders under
Section 1.03 of this Agreement and those of Cyberonics under Section 1.04 of
this Agreement shall terminate upon the earlier of (i) February 26, 2016,
(ii) the Sorin Merger Effective Time, (iii) if the Transaction Agreement is
never entered into, the termination of the Letter of Intent in accordance with
its terms or, if the Transaction Agreement is entered into, the termination of
the Transaction Agreement in accordance with its terms.  The parties hereto
further acknowledge and agree that, in the event a public offer to buy or
exchange Sorin Shares is made pursuant to Articles 106 or 107 of the TUF, the
Shareholders shall be entitled to terminate this Agreement without notice in
accordance with Article 123 of the TUF.

 

Shareholders shall have the right to terminate this Support Agreement in the
event of any amendment to the Transaction Agreement that (x) increases the
Cyberonics Exchange Ratio or decreases the Sorin Exchange Ratio (except pursuant
to an adjustment in accordance with Section 2.03 of the Transaction Agreement)
or (y) modifies Sorin’s corporate governance rights

 

8

--------------------------------------------------------------------------------


 

under Section 5.18, in the case of each of clauses (x) and (y), without the
prior written consent of the Shareholders.

 

SECTION 1.07.        General Provisions.

 

(a)                Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 

(b)                Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally, faxed
(with confirmation), electronically mailed in portable document format (PDF)
(with confirmation) or sent by overnight courier (providing proof of delivery)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

If to Mittel or any of the other Shareholders (other than Equinox):

 

Mittel S.p.A.
Piazza Armando Diaz, n. 7
20123 — Milan (Italy)
Fax:  +39 02 72002311
Attention:                    General Manager

 

with a copy (which shall not constitute notice) to:

 

Gattai, Minoli, Agostinelli, Partners — Studio Legale
Via Manzoni, n. 30
20121 — Milan (Italy)
Fax:  +39 02 30323242
Attention:                    Piero Albertario

 

If to Equinox or any of the other Shareholders (other than Mittel):

 

Equinox S.A.

Riva Albertoni, 1

6900 Lugano (CH)

Fax: 0041919116089
Attention: Salvatore Mancuso

 

with a copy (which shall not constitute notice) to:

 

Gemma and Partners

Via di Villa Patrizi, 13

00161 Roma

Fax 0039.06.84242872

Attention: Andrea Gemma

 

9

--------------------------------------------------------------------------------


 

If to Cyberonics:

 

Cyberonics, Inc.
100 Cyberonics Boulevard
Houston, Texas 77058
Fax: (281) 283-5555
Attention:  Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Fax:  (212) 558-3588
Attention:                    Matthew G. Hurd
                                                                          
Krishna Veeraraghavan

 

(c)                 Interpretation.  Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties.  If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision. 
For purposes of this Agreement, whenever the context requires the singular
number shall include the plural, and vice versa.  As used in this Agreement, the
words “include” and “including,” and words of similar meaning, shall not be
deemed to be terms of limitation, but rather shall be deemed to be followed by
the words “without limitation.”  Except as otherwise indicated, all references
in this Agreement to “Sections” and “Schedules” are intended to refer to
Sections of this Agreement and the Schedules to this Agreement.  Unless
otherwise specifically provided for herein, the term “or” shall not be deemed to
be exclusive.  The words “hereof,” “herein,” “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement.  References herein to “as of the
date hereof,” “as of the date of this Agreement” or words of similar import
shall be deemed to mean “as of immediately prior to the execution and delivery
of this Agreement.” The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(d)                Severability.  If any term or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

10

--------------------------------------------------------------------------------


 

(e)                 Counterparts.  This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. The exchange of a fully
executed Agreement (in counterparts or otherwise) by facsimile or by electronic
delivery in .pdf format shall be sufficient to bind the parties to the terms and
conditions of this Agreement.

 

(f)                  Entire Agreement; No Third-Party Beneficiaries.  This
Agreement constitutes the entire agreement of the parties and supersedes all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof and, except as otherwise
expressly provided herein, are not intended to confer upon any other person any
rights or remedies hereunder.

 

(g)                 Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware (except with
respect to such matters as to which the application of the Laws of Italy is
mandatory, in which case, this Agreement shall be governed by, and construed in
accordance with, such Laws), without regard to Laws that may be applicable under
conflicts of Laws principles that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

 

(h)                Consent to Jurisdiction.  Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by any other party or its successors or assigns shall be
brought and determined in the Court of Chancery of the State of Delaware (or, if
such court shall be unavailable, any state or Federal court sitting in the State
of Delaware), and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court as described herein.  Each
of the parties further agrees that notice as provided herein shall constitute
sufficient service of process and the parties further waive any argument that
such service is insufficient.  Each of the parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the courts in
Delaware as described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

(i)                    WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT

 

11

--------------------------------------------------------------------------------


 

OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (ii) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES
SUCH WAIVERS VOLUNTARILY AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 1.07.

 

(j)                   Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned or transferred,
in whole or in part, by operation of Law or otherwise by any of the parties
hereto without the prior written consent of the other parties. Any assignment or
transfer in violation of the preceding sentence shall be void.

 

(k)                Specific Enforcement.  Each of the parties agrees that
irreparable damage would occur in the event that the other parties hereto do not
perform the provisions of this Agreement in accordance with its terms or
otherwise breach such provisions. Accordingly, each party hereto agrees that the
other parties shall be entitled to an injunction, specific performance and other
equitable relief to prevent breaches or threatened breaches of this Agreement
and to enforce specifically the terms and provisions hereof, this being in
addition to any other remedy to which such other parties are entitled at law or
in equity.  Each party hereto agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief as provided herein
on the basis that (i) it has an adequate remedy at law or (ii) an award of
specific performance is not an appropriate remedy for any reason at law or in
equity.  Any party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

 

(l)                    Shareholder Capacity.  By executing and delivering this
Agreement, Shareholder makes no agreement or understanding herein in his
capacity or with respect to his actions as a director, officer or employee of
Sorin.  Shareholder is signing and entering into this Agreement solely in his
capacity as the record owner of the Covered Sorin Shares or in his capacity as
the individual with voting power or the right to direct the vote with respect to
the Covered Sorin Shares, and nothing herein shall limit or affect in any way
any actions of any person in his capacity as an employee, officer or director of
Sorin or in any other capacity to the extent permitted under the Transaction
Agreement and no such actions shall be deemed to be a breach of this Agreement.

 

[Signatures are on the following pages]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.

 

 

CYBERONICS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel J. Moore

 

 

Name: Daniel J. Moore

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

MITTEL, S.P.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Franco Dalla Sega

 

 

Name: Franco Dalla Sega

 

 

Title: Chairman

 

 

 

 

 

 

 

 

 

EQUINOX TWO S.C.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Giorgio Mancuso

 

 

Name: Giorgio Mancuso

 

 

Title: Director

 

 

 

 

 

 

 

 

 

BIOS S.P.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Antonio Parisi

 

 

Name: Antonio Parisi

 

 

Title: Director

 

 

 

 

 

 

 

 

 

TOWER 6BIS S.À R.L.

 

 

 

 

 

 

 

 

 

By:

/s/ Giorgio Mercogliano

 

 

Name: Giorgio Mercogliano

 

 

Title: Director

 

13

--------------------------------------------------------------------------------


 

 

TOWER 6 S.À R.L.

 

 

 

 

 

 

 

 

 

By:

/s/ Giorgio Mercogliano

 

 

Name: Giorgio Mercogliano

 

 

Title: Director

 

 

 

 

 

 

 

 

 

GHEA S.R.L.

 

 

 

 

 

 

 

 

 

By:

/s/ Pietro Santicoli

 

 

Name: Pietro Santicoli

 

 

Title: Sole Director

 

14

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Covered Sorin Shares

 

31,484,848 shares owned directly by Tower 6Bis S.à r.l.

 

90,302,672 shares owned directly by Bios S.p.A.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Financing Documents

 

(i)  Financing agreement between Tower 6Bis and MPS, dated June 5, 2014;

 

(ii)  “Tower 6Bis-MPS Pledge” in favor of Bank of Monte dei Paschi di Siena,
dated March 11, 2009 (as amended);

 

(iii)  Financing agreement between Bios and Bank of Monte dei Paschi di Siena,
dated September 30, 2005, as amended on December 23, 2008;

 

(iv)  Framework agreement between Mittel, Equinox, Ghea S.r.l., Tower 6
S.à.r.l., Tower 6Bis, Bios and Bank of Monte dei Paschi di Siena, dated December
20, 2013;

 

(v)   Financing agreement in relation to the accrued interests between Bank of
Monte dei Paschi di Siena and Bios, dated December 20, 2013;

 

(vi) Deed of pledge, dated March 30, 2007, entered into by and between Bios
S.p.A. as pledger and Banco di Brescia San Paolo CAB S.p.A. (now replaced by
Ghea S.r.l. pursuant to a credit transfer dated February 19, 2009 and notified
on March 16, 2009) as pledgee;

 

(vii)  “Bios MPS Pledge” dated September 30, 2005 (as amended).



--------------------------------------------------------------------------------


 

SCHEDULE 1.02(b)

 

Enforceability

 

1.              International Distribution Agreement, effective April 24, 2009,
between Cyberonics, Inc. and Nihon Kohden Corporation, as amended by First
Amendment, effective November 2, 2012, and Second Amendment, effective November
25, 2013.

 

2.              Restricted Technical Data License Agreement, effective December
17, 2009, between Semiconductor Components Industries, LLC and Cyberonics, Inc.

 

3.              Design License Agreement, effective February 16, 2010, between
Semiconductor Components Industries, LLC and Cyberonics, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.03(f)

 

Mittel Press Release

 

--------------------------------------------------------------------------------


 

MITTEL S.p.A.
Registered Office in Milan -Piazza A. Diaz 7

Share capital € 87,907,017 fully paid up

Tax ID Code - Registry of Companies of Milan - VAT 00742640154

R.E.A. of Milan, n. 52219

 

PRESS RELEASE

 

MITTEL BOARD OF DIRECTORS HAS GRANTED SUPPORT TO SORIN GROUP’S INTENTION TO
MERGE WITH CYBERONICS TO CREATE A NEW PREMIER GLOBAL MEDICAL TECHNOLOGY COMPANY

 

Milan, 26 February, 2015 — The Board of Directors of Mittel S.p.A., held today
and chaired by Franco Dalla Sega, has unanimously resolved upon and granted its
support to Sorin S.p.A.’s intention to merge with Cyberonics Inc. (NASDAQ:
CYBX), a US medical device company with core expertise in neuromodulation.

 

Mittel S.p.A. and Equinox Two S.c.a., indirectly holding 25.4%(1) of Sorin
S.p.A. outstanding shares through Bios S.p.A. and Tower 6bis S.a.r.l., have
entered into a Support Agreement with Cyberonics Inc. pursuant to which Mittel
S.p.A. and Equinox Two S.c.a. have committed to support the transaction and they
have undertaken:

 

·                  to vote in favor of the transaction at the Sorin S.p.A.
Extraordinary Shareholder Meeting which will be called in the future to resolve
upon the proposed transaction;

·                  not to sell the shares until the closing of the proposed
transaction.

 

Certain undertakings under the Support Agreement qualifying as a “shareholders
agreement” with respect to Sorin S.p.A., will be disclosed to the public
pursuant to article 122 of Legislative Decree no. 58 of 24 February, 1998 and
its implementing regulations.

 

The proposed transaction will create a new global leader in medical technologies
with a combined equity value of approximately €2.4 billion based on the closing
price of Sorin S.p.A. and Cyberonics shares on 25 February. Under the terms of
the proposed transaction, Sorin and Cyberonics will combine under a newly formed
holding company, NewCo. Each Sorin shareholder will receive a fixed ratio of
0.0472 shares of NewCo common stock for every share of Sorin owned. Each
Cyberonics stockholder will receive one ordinary share of Newco for every share
of Cyberonics owned. Assuming no withdrawal right is exercised by Sorin
shareholders, Mittel S.p.A. and Equinox Two S.c.a. are expected to hold
indirectly approximately 11.5% of the new combined entity.

 

The transaction is currently expected to be completed by the end of 2015 and is
subject to shareholders’ approval, the receipt of required antitrust and
regulatory clearances, as well as other customary and administrative conditions.
NewCo will apply for a dual listing in New York (on NASDAQ) and on the London
Stock Exchange.

 

Contacts:

Daniela Toscani — Investor Relator -e-mail investor.relation@mittel.it

Moccagatta associati (Press)

Tel. 02.86451419 / 02.86451695, e-mail segreteria@moccagatta.it

 

--------------------------------------------------------------------------------

(1)This percentage is calculated on the basis of the issued share capital of the
company, including own shares

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Letter of Intent

 

--------------------------------------------------------------------------------